In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: March 7, 2018

* * * * * * * * * * * * * * * * * * *
MARK CLEMENT and SHANNON            *
CLEMENT, as parents of J.C., a      *                                    UNPUBLISHED
minor,                              *
                                    *                                    No. 16-324V
                   Petitioners,     *
v.                                  *                                    Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                    Joint Stipulation; Influenza (“Flu”)
AND HUMAN SERVICES,                 *                                    Vaccination; Transverse Myelitis.
                                    *
                   Respondent.      *
* * * * * * * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1


        On March 14, 2016, Mark Clement and Shannon Clement (“petitioners”), as parents of
their minor son J.C., filed a petition for compensation pursuant to the National Vaccine Injury
Compensation Program.2 Petitioners allege that J.C. suffered from transverse myelitis (“TM”)
as a result of an influenza (“flu”) vaccine received on September 24, 2013.

        On March 6, 2018, respondent filed a joint stipulation providing that a decision should be
entered awarded compensation to petitioner. Joint Stipulation (ECF No. 43). Respondent denies
that the flu vaccine caused J.C. to suffer from TM, any other injury, or his current condition. Id.

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
at ¶ 6. Maintaining their respective positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

      The joint stipulation awards the following, which represents compensation for all
damages that would be available under 42 U.S.C. § 300aa-15(a):

         a) A lump sum of $221,184.10 (which amount represents compensation for first-year
            life care expenses ($12,722.71); and pain and suffering and future lost wages
            ($208,461.39) in the form of a check payable to petitioners as guardian(s)/
            conservator(s) of the estate of J.C. for the benefit of J.C. No payments will be
            made until petitioners provide respondent with documentation establishing that they
            have been appointed as guardian(s)/conservator(s) of J.C.’s estate;

         b) A lump sum of $3,815.90, which amount represents compensation for past
            unreimbursable expenses, in the form of a check payable to petitioners, Mark
            Clement and Shannon Clement;

         c) A lump sum of $102,135.21, which amount represents reimbursement of a lien
            for services rendered on behalf of J.C., in the form of a check payable jointly to
            petitioners and:

                             California Department of Health Care Services
                                      Recovery Branch – MS 4720
                                            P.O. Box 997421
                                      Sacramento, CA 95899-7421
                                         Attn: Class Action Unit
                               DHCS Account No.: C90799099E-VAC03

             Petitioners agree to endorse this payment to California Department of Health
             Care Services.

         d) An amount sufficient to purchase the annuity contract described in paragraph
            10 of the joint stipulation, paid to the life insurance company from which the
            annuity will be purchased.

      I find the stipulation reasonable and I adopt it as the decision of the Court in awarding
damages, on the terms set forth therein. Accordingly, the Clerk of the Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

         IT IS SO ORDERED.
                                                                         s/Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master

3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.